DISMISS; and Opinion Filed July 28, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00548-CR
                                      No. 05-15-00549-CR

                       DADRIANNE NICHOLE TURNER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-70784-H, F13-55178-H

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47

150548F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

DADRIANNE NICHOLE TURNER,                         On Appeal from the Criminal District Court
Appellant                                         No. 1, Dallas County, Texas
                                                  Trial Court Cause No. F11-70784-H.
No. 05-15-00548-CR         V.                     Opinion delivered per curiam before Justices
                                                  Fillmore, Myers, and Evans sitting for the
THE STATE OF TEXAS, Appellee                      Court.

       Based on the Court’s opinion of this date, we DISMISS the appeal.



Judgment entered this 28th day of July, 2015.
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

DADRIANNE NICHOLE TURNER,                         On Appeal from the Criminal District Court
Appellant                                         No. 1, Dallas County, Texas
                                                  Trial Court Cause No. F13-55178-H.
No. 05-15-00549-CR         V.                     Opinion delivered per curiam before Justices
                                                  Fillmore, Myers, and Evans.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 28th day of July, 2015.